[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (re #133)
The plaintiffs have alleged that the defendant City of Waterbury was the owner, and in control, of the locus of the minor plaintiff's accident and that defendant-Leisring was vested with supervisory authority with respect to the locus as authorized agent of the City.
The recent holding of the Appellate Court in Manning v. Barenz, 24 Conn. App. 592 (1991), within the context of the instant case, is dispositive of the issue raised by the defendants on their motion for summary relief. The court is persuaded that both defendants are immune from liability to the plaintiffs by virtue of the recreational use protection afforded under 52-557g
of the General Statutes.
There is no genuine issue as to any material fact with respect to liability, and, accordingly, the said defendants' motion for summary judgment as to the third, fourth and fifth counts of the revised complaint is granted.
GAFFNEY, J.